Citation Nr: 1722625	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  08-09 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death 

(The issue of whether the appellant (S.H.) may be recognized as the surviving spouse of the Veteran for purposes of entitlement to VA death benefits is addressed in a separate Board decision). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel
INTRODUCTION

The Veteran had active duty service from July 1972 to August 1974 and from August 1980 to May 1987 in the United States Army.  He also served in the Missouri Army National Guard in the 1990s and the Arkansas Army National Guard from 1999 to 2001.

The Veteran died in October 2006.  The appellant, A.H., is seeking to be recognized as the Veteran's surviving spouse.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In June 2010, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Virtual VA contains additional Congressional records.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, this appeal is a simultaneously contested claim.

A review of the claims folder shows that the Veteran and S.H. were legally married in March 1981.  See March 1981 Marriage License of State of Missouri.  Although the Veteran reported divorcing S.H. in June 1986 in Germany while assigned on active duty with the Army, a copy of the alleged divorce decree is not of record.  See September 2003 Income / Net Worth Statement of Veteran (VA Form 21-527).  In fact, there is no official confirmation of record of the termination of the marriage between the Veteran and S.H.

Many years later, the Veteran and another woman (the appellant here), A.H., were married in September 2000.  See September 2000 Marriage License from State of Arkansas.  The Veteran and A.H. lived together until his death in October 2006.  A.H. also paid for the Veteran's funeral and burial.  A.H. was the first of the two contesting claimants to file for DIC benefits in November 2006.  S.H. followed shortly thereafter by filing a separate DIC claim in March 2007. 

Thus, in addition to the appellant (A.H.), there is another woman, (S.H.), claiming to be the Veteran's lawful surviving spouse.  Ultimately, both individuals desire entitlement to VA death benefits, alleging their entitlement to such benefits on the basis of being the Veteran's lawful surviving spouse.  See e.g., November 2006 and March 2007 DIC claims of A.H. and S.H. (VA Forms 21-534).  That is, both of these individuals, A.H. and S.H., claim they were the Veteran's legal surviving spouse at the time of his death in October 2006.  

In any event, it is clear that the cause of death claim is a "contested claim," as the allowance of A.H.'s appeal could result in a denial of benefits to S.H., or vice versa.  Additionally, both parties have submitted statements in connection with the claim and have attempted to develop the claim.  As there are two individuals claiming to be the Veteran's lawful surviving spouse (and thus eligible for VA death benefits), this appeal involves a simultaneously contested claim.  See 38 U.S.C.A. § 7105A (West 2014); 38 C.F.R. § 20.3(p) (2016).  Therefore, before the merits of the cause of death claim can be addressed by the Board, it must first be determined whether A.H. or S.H. is the Veteran's lawful surviving spouse for VA purposes.  The threshold issue of entitlement to recognition as the Veteran's surviving spouse is being addressed in a separate Board decision that is being remanded at present for further development.   

However, before addressing the merits of the issue of entitlement to service connection for the cause of the Veteran's death, the Board finds that additional development of the evidence is required, such that this issue will be remanded as well.  

VA is required to obtain the Veteran's service treatment records (STRs) or other relevant service records held or maintained by a government entity.  38 U.S.C.A. § 5103A(c).  When VA attempts to obtain records from a Federal department or agency, the efforts to obtain these records must continue until they are obtained unless it is reasonably certain they do not exist or that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3) (2016).  When STRs are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This standard for VA is very high.

First, a remand is required for additional Veterans Claims Assistance Act of 2000 (VCAA) notice.  Because the Veteran's STRs from his period of service in the Army from 1980 to 1987 are missing at present, VCAA notice is required that specifically addresses alternative sources of evidence the appellant may submit in lieu of the Veteran's missing STRs dated from 1980 to 1987.  In this regard, VA has failed to inform the appellant of what kind of substitute or alternative evidence she could submit in order to support her claim.  When service records are lost or missing or destroyed, in conjunction with a heightened duty to assist, VA must inform the appellant that she can submit "alternative" sources in place of the missing service records.  See Washington v. Nicholson, 19 Vet. App. 362, 369-370 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  Examples of such alternate evidence include the VA military files, statements from service medical personnel, "buddy" certificates or affidavits, state or local accident and police reports, employment physical examination reports, medical evidence from civilian/private hospitals, clinics, and physicians where or by whom a Veteran was treated, either during service or shortly after separation, letters written during service, photographs taken during service, pharmacy prescription records, and/or insurance examinations reports.  See VBA Live Manual, M21-1, Part III, Subpart iii, Chapter 2, Section E, Topic 2, Block b.  Thus, a remand is required for the AOJ to provide both the appellant (A.H.) and the contesting claimant (S.H.) with a VCAA letter advising them of what alternative evidence they can submit in place of the Veteran's missing STRs dated from 1980 to 1987.

In addition, this VCAA notice must advise the appellant (A.H.) and the contesting claimant (S.H.) of the evidence necessary to substantiate a claim for entitlement to recognition as the Veteran's surviving spouse - that is, the VCAA letter must discuss what constitutes a valid marriage and a legal surviving spouse under VA law.       

Second, the AOJ has already secured many of the Veteran's STRs and Army National Guard records, to include all of his in-service records dated from July 1972 to August 1974 in the United States Army, as well as his records from the Missouri Army National Guard in the 1990s and his records from the Arkansas Army National Guard from 1999 to 2001.  However, the Veteran's STRs from his period of service dated from August 1980 to May 1987 are missing from the claims folder, with the exception of limited dental records and two medical health questionnaires.  These additional STRs dated from 1980 to 1987, if they exist, are not present in the claims folder, and may be relevant to the cause of death claim at issue.  (In particular, at the January 2005 videoconference hearing, the Veteran testified that he had high blood pressure and stomach / pancreatic problems during active duty from 1980 to 1987.  This is significant because hypertension and pancreatitis are listed as contributory causes of death on the Veteran's death certificate). The Board also sees that in an unrelated earlier December 2005 Board decision, the Board remanded to secure these missing STRs dated from 1980 to 1987.  Upon development at the RO, the National Personnel Records Center (NPRC) responded in February 2006 that additional STRs were being mailed, but the separation / retirement physical from 1987 was not of record.  (The additional STRs mailed by the NPRC turned out to be National Guard records from the 1990s and early 2000s).  In short, there was no explanation from the NPRC of what happened to the STRs dated from 1980 to 1987.

On remand, it is essential for the AOJ to make every effort to obtain missing STRs dated from August 1980 to May 1987 from the NPRC, the Records Management Center (RMC), or at other appropriate locations, and to document such development for the claims file.  

(On a side note, based on a review of the VBA Live Manual, M21-1, Part III, Subpart iii, Chapter 2, Sections A, B, and E, any additional STRs dated from 1980 to 1987 would not consist of Surgeon General Office (SGO) extracts, Morning Reports, or Sick Reports.  The Veteran's specific active duty timeframe from 1980 to 1987 in the Army does not correspond to the creation of these types of records.  Thus, a search for these particular types of STRs is not warranted, as it would serve no useful purpose).    

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send both the appellant (A.H.) and the contesting claimant (S.H.) a corrective VCAA notice letter notifying that she can submit alternative sources in place of the Veteran's missing STRs dated from 1980 to 1987.  This letter should advise her that such alternate evidence includes VA military files, statements from service medical personnel, buddy certificates or affidavits, state or local accident and police reports, employment physical examination reports, medical evidence from civilian/private hospitals, clinics, and physicians where or by whom he was treated, either during service or shortly after separation, letters written during service, photographs taken during service, pharmacy prescription records, and/or insurance examinations reports.  See VBA Live Manual, M21-1, Part III, Subpart iii, Chapter 2, Section E, Topic 2, Block b.

**In addition, this VCAA notice must advise both the appellant (A.H.) and the contesting claimant (S.H.) of the evidence necessary to substantiate a claim for entitlement to recognition as the Veteran's surviving spouse - that is, the VCAA letter must discuss what constitutes a valid marriage and a legal surviving spouse under VA law.**       

2.  The AOJ should contact the NPRC, RMC, or any other appropriate facility and attempt to obtain the Veteran's missing STRs dated from August 1980 to May 1987.  In particular, at the January 2005 videoconference hearing, the Veteran testified that he had high blood pressure and stomach / pancreatic problems during active duty from 1980 to 1987.  This is significant because hypertension and pancreatitis are listed as contributory causes of death on the Veteran's death certificate, such that any missing STRs dated from 1980 to 1987 showing treatment for these disorders would be directly relevant to the cause of death claim on appeal.  In short, these potential additional STRs, if they exist, are not present in the claims folder, and may be relevant to the cause of death claim at issue.      

(The NPRC responded in February 2006 that additional STRs were being mailed, but the separation / retirement physical from 1987 was not of record.  However, the additional STRs mailed by the NPRC turned out to be National Guard records from the 1990s and early 2000s.  In short, there was no explanation from the NPRC of what happened to the STRs dated from 1980 to 1987).

If any missing STRs dated from 1980 to 1987 are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these missing STR records dated from 1980 to 1987 must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the appellant and his or her representative.  

3.  If no STRs for the Veteran's period of service dated from August 1980 to May 1987 are secured based on the above development, the AOJ should issue a Formal Finding on the Unavailability of Federal Records.  This memorandum should document the efforts undertaken to secure the Veteran's missing STRs, and whether his STRs are unavailable or simply do not exist, or further attempts to obtain them would be futile.  

4.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issue of service connection for the cause of the Veteran's death.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the appellant (A.H.) and the contesting claimant (S.H.) an opportunity to respond.

The appellant (A.H.) and the contesting claimant (S.H.) have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




